Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000892
                                                         08-DEC-2015
                                                         02:20 PM



                           SCPW-15-0000892


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   ANTHONY K. CHATMAN, Petitioner,


                                 vs.


    FIRST CIRCUIT COURT OF THE STATE OF HAWAI'I, Respondent.



                      ORIGINAL PROCEEDING

   (S.C. No. 26763; FC-CR NO. 02-1-0011; CR. NO. 02-1-2353) 


             ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


            On November 18, 2015, the Office of the Chief Clerk

received a letter from petitioner Anthony K. Chatman, dated

November 3, 2015, in which he seeks a “direct appeal” to the

Supreme Court to take jurisdiction over matters pending in FC-No.

02-1-0011.    The letter was filed as a petition for a writ of

mandamus.    Upon consideration of the petition, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioner is not presently entitled to

the requested relief.    See Kema v. Gaddis, 91 Hawai'i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action); Barnett v. Broderick, 84 Hawai'i 109, 111, 929

P.2d 1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          IT IS HEREBY FURTHER ORDERED that the appellate clerks’


office shall process the petition for a writ of mandamus without


payment of the filing fee.


               DATED: Honolulu, Hawai'i, December 8, 2015.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                2